 

Exhibit 10.2 

 

EMPLOYMENT AGREEMENT

 

This sets forth the terms of the Employment Agreement executed on December 31,
2019 between (i) COMMUNITY BANK SYSTEM, INC., a Delaware corporation and
registered bank holding company (“CBSI”), and COMMUNITY BANK, N.A., a national
banking association (“CBNA”), both having offices in DeWitt, New York
(collectively, the “Employer”), and (ii) GEORGE J. GETMAN, an individual
currently residing at Manlius, New York (“Employee”). This Agreement is
effective as of January 1, 2020 and supersedes the Employment Agreement between
the parties that expires on December 31, 2019.

 

W I T N E S S E T H

 

IN CONSIDERATION of the promises and mutual agreements and covenants contained
herein, and other good and valuable consideration, the parties agree as follows:

 

1.       Employment.

 

(a)       Term. Employer shall continue to employ Employee, and Employee shall
continue to serve, as Executive Vice President and General Counsel for CBSI and
CBNA for a term commencing on January 1, 2020 and ending on December 31, 2022
(“Period of Employment”), subject to termination as provided in paragraph 3
hereof.

 

(b)       Salary. During the Period of Employment, Employer shall pay Employee a
base salary at an annual rate of not less than $432,800 (“Base Salary”).
Employee's Base Salary shall be reviewed and adjusted in accordance with
Employer’s regular payroll practices for executive employees. Employee's Base
Salary is payable in accordance with Employer's regular payroll practices for
executive employees.

 

(c)       Incentive Compensation. During the Period of Employment, Employee
shall be entitled to annual incentive compensation as a Tier 2 Executive of
Employer pursuant to the terms of the Management Incentive Plan, which has been
approved by the Board of Directors of Employer to cover Employee and other key
personnel of Employer, as well as other incentive plans that may be established
by Employer and that are applicable to Employer’s executives of similar salary
tier to Employee. Upon termination of Employee's employment pursuant to
subparagraph 3(a), 3(b), 3(c) or 6, Employee shall be entitled to a pro rata
portion (based on Employee's complete months of active employment in the
applicable year) of the annual incentive awards that are payable with respect to
the year during which the termination occurs or, if the annual awards for such
year are not determinable at the time of termination, then the immediately prior
year’s awards shall be used to determine such pro rata portion. Any such pro
rata portion of an annual incentive award that becomes payable pursuant to the
preceding sentence shall be paid at the time and in the form determined in
accordance with the applicable incentive award.

 

2.       Duties during the Period of Employment. As Employer’s Executive Vice
President and General Counsel, Employee shall have responsibility, subject to
the control of Employer's President and Chief Executive Officer and/or the
authorized designee of Employer’s Board of Directors, for the supervision of
substantially all aspects of Employer's corporate governance, legal affairs,
litigation, corporate secretary’s office, and Securities and Exchange Commission
reporting activities, and the discharge of such other duties and
responsibilities to Employer, not inconsistent with such position, as may from
time to time be reasonably assigned to Employee by Employer's President and
Chief Executive Officer, or the authorized designee of Employer’s Board of
Directors. Employee shall report to Employer’s President and Chief Executive
Officer. Employee shall devote Employee's best efforts to the affairs of
Employer, serve faithfully and to the best of Employee's ability and devote all
of Employee's working time and attention, knowledge, experience, energy and
skill to the business of Employer, except that Employee may affiliate with
professional associations, and business, civic and charitable organizations,
provided that such affiliations are not inconsistent with and do not interfere
with the performance of Employee’s duties under this Agreement. Employee shall
serve on the Board of Directors of, or as an officer of, Employer’s affiliates,
without additional compensation if requested to do so by the Board of Directors
of Employer. Employee shall receive only the compensation and other benefits
described in this Agreement for Employee’s services to affiliates of Employer.

 



 

 

 

3.       Termination. Employee's employment by Employer shall be subject to
termination as follows:

 

(a)       Expiration of the Term. This Agreement shall terminate automatically
at the expiration of the Period of Employment unless the parties enter into a
written agreement extending Employee's employment, except for the continuing
obligations of the parties as specified hereunder.

 

(b)       Termination Upon Death. This Agreement shall terminate upon Employee's
death. In the event this Agreement is terminated as a result of Employee's
death, Employer shall continue payments of Employee's Base Salary for a period
of 90 days following Employee's death to the beneficiary designated by Employee
on the “Beneficiary Designation Form” attached to this Agreement as Appendix A.
Any restrictions on shares of CBSI stock previously granted to Employee shall be
waived as of the date of death, and Employee's beneficiary shall be free to
dispose of any restricted stock previously granted to Employee by Employer.
Additionally, Employer shall treat as immediately exercisable all unexpired
stock options issued by Employer and held by Employee that are not exercisable
or that have not been exercised, so as to permit Employee’s beneficiary to
purchase the balance of CBSI stock not yet purchased pursuant to said options
until the end of the full exercise period provided in the original grant of the
option right, determined without regard to Employee’s death or termination of
employment.

 

(c)       Termination Upon Disability. Employer may terminate this Agreement
upon Employee's disability. For the purpose of this Agreement, Employee's
inability to perform substantially all of Employee's duties under this Agreement
by reason of physical or mental illness or injury for a period of 26 successive
weeks (the "Disability Period") shall constitute disability. The determination
of disability shall be made by a physician selected by Employer and a physician
selected by Employee; provided, however, that if the two physicians so selected
shall disagree, the determination of disability shall be submitted to
arbitration in accordance with the rules of the American Arbitration Association
and the decision of the arbitrator shall be binding and conclusive on Employee
and Employer. During the Disability Period, Employee shall be entitled to 100%
of Employee's Base Salary otherwise payable during that period, reduced by all
other Employer-provided income replacement benefits to which Employee may be
entitled for the Disability Period on account of such disability (including, but
not limited to, benefits provided under any disability insurance policy or
program, workers' compensation law, or any other benefit program or
arrangement). Upon termination pursuant to this disability provision, any
restrictions on shares of CBSI stock previously granted to Employee shall be
waived and Employee shall be free to dispose of any restricted stock granted to
Employee. Additionally, Employer shall treat as immediately exercisable all
unexpired stock options issued by Employer and held by Employee that are not
exercisable or that have not been exercised, so as to permit Employee to
purchase the balance of CBSI stock not yet purchased pursuant to said options
until the end of the full exercise period provided in the original grant of the
option right, determined without regard to Employee’s disability or termination
of employment.

 



2

 

 

(d)       Termination for Cause. Employer may terminate Employee's employment
immediately for "cause" by written notice to Employee. For purposes of this
Agreement, a termination shall be for "cause" if the termination results from
any of the following events:

 

(i)       Employee’s willful breach of any material provision of this Agreement,
which breach Employee shall have failed to cure within thirty (30) days
following Employer’s written notice to Employee specifying the nature of the
breach;

 

(ii)       Any documented misconduct by Employee as an executive or director of
Employer, or any subsidiary or affiliate of Employer for which Employee is
performing services hereunder, which is material and adverse to the interests,
monetary or otherwise, of Employer or any subsidiary or affiliate of Employer;

 

(iii)       Unreasonable neglect or refusal to perform the duties assigned to
Employee under or pursuant to this Agreement, unless cured within thirty (30)
days following Employer’s written notice to Employee specifying the nature of
the neglect or refusal;

 

(iv)       Conviction of a crime involving any act of dishonesty or moral
turpitude, or the commission of a felony;

 

(v)       Adjudication as a bankrupt, which adjudication has not been contested
in good faith, unless bankruptcy is caused directly by Employer's unexcused
failure to perform its obligations under this Agreement;

 

(vi)       Documented failure to follow the reasonable, written instructions of
the Board of Directors of Employer or Employer’s President and Chief Executive
Officer, provided that the instructions do not require Employee to engage in
unlawful conduct; or

 

(vii)       A willful violation of a material rule or regulation of the Office
of the Comptroller of the Currency or of any other regulatory agency governing
Employer or any subsidiary or affiliate of Employer.

 



3

 

 

Notwithstanding any other term or provision of this Agreement to the contrary,
if Employee's employment is terminated for cause, Employee shall forfeit all
rights to payments and benefits otherwise provided pursuant to this Agreement;
provided, however, that Base Salary shall be paid through the date of
termination.

 

(e)       Termination For Reasons Other Than Cause. In the event Employer
terminates Employee’s employment during the Period of Employment or within 12
months following the expiration of the Period of Employment, for reasons other
than “cause” (as defined in paragraph 3(d)), or in the event that Employee
terminates his employment with Employer during the Period of Employment for
“good reason” (as defined in, and subject to the notice and right to cure
provisions in, paragraph 6(d)), then Employee shall be entitled to a severance
benefit equal to the greater of (i) 175 percent of the sum of Employee’s annual
Base Salary in effect at the time of termination and the aggregate sum of all
payments made to Employee during the 12 months preceding Employee’s termination
pursuant to the Management Incentive Plan (or equivalent successor plan), or
(ii) amounts of Base Salary and expected Management Incentive Plan (or
equivalent successor plan) payments that otherwise would have been payable
through the balance of the unexpired term of this Agreement. Unless Employee is
a “specified employee” (as determined in accordance with Internal Revenue Code
Section 409A), the benefit payable pursuant to this paragraph 3(e) shall be
payable in equal biweekly installments over the 12-month period that begins on
the first day of the month following Employee’s termination. If Employee is a
“specified employee” (as determined in accordance with Internal Revenue Code
Section 409A), then installment payments during the first six months of the
12-month installment period shall be limited to the extent required by Internal
Revenue Code Section 409A, any unpaid installment amounts shall be paid
immediately after such six-month period and installment payments due during the
remaining six months shall be paid as scheduled.

 

In addition to the cash benefits described in the foregoing of this paragraph
3(e), Employer shall: (iii) waive all restrictions on all CBSI stock previously
granted to Employee and permit Employee to dispose of any restricted stock; and
(iv) treat as immediately exercisable all unexpired stock options held by
Employee that are not exercisable or that have not been exercised, so as to
permit Employee to purchase the balance of CBSI stock not yet purchased pursuant
to said options until the end of the full exercise period provided in the
original grant of the option right determined without regard to Employee’s
termination of employment.

 

Notwithstanding the foregoing, amounts payable under clauses (i) or (ii) of this
paragraph 3(e) shall be reduced by any payments made to Employee under paragraph
6(a)(i) of this Agreement. Payments under this paragraph 3(e) and payments under
paragraph 6(a)(i) shall not be duplicated.

 



4

 

 

4.       Fringe Benefits.

 

(a)       Benefit Plans. During the Period of Employment, Employee shall be
eligible to participate in any employee pension benefit plans (as that term is
defined under Section 3(2) of the Employee Retirement Income Security Act of
1974, as amended), Employer-paid group life insurance plans, medical plans,
dental plans, long-term disability plans, business travel insurance programs and
other fringe benefit programs maintained by Employer for the benefit of (or
which are applicable to) its executive employees. Participation in any of
Employer's benefit plans and programs shall be based on, and subject to
satisfaction of, the eligibility requirements and other conditions of such plans
and programs. Employer may require Employee to submit to an annual physical, to
be performed by a physician of his own choosing. Employee shall not be eligible
to participate in Employer's Severance Pay Plan maintained for other employees
not covered by employment agreements.

 

(b)       Expenses. Upon submission to Employer of vouchers or other required
documentation, Employee shall be reimbursed for (or Employer shall pay directly)
Employee's actual out-of-pocket travel and other expenses reasonably incurred
and paid by Employee in connection with Employee's duties hereunder.
Reimbursable expenses must be submitted to the President and Chief Executive
Officer of Employer, or the President and Chief Executive Officer’s designee,
for review on no less than a quarterly basis.

 

(c)       Other Benefits. During the Period of Employment, Employee also shall
be entitled to receive the following benefits:

 

(i)       Paid time-off of twenty-one (21) days each calendar year (with no
carryover of unused time to a subsequent year) and any holidays that may be
provided to all employees of Employer in accordance with Employer's holiday
policy;

 

(ii)       Reasonable sick leave;

 

(iii)       Reimbursement of membership fees and dues (but not personal
expenses) for up to two club memberships and other appropriate professional
associations, subject to the approval of the President and Chief Executive
Officer of Employer, the primary purpose of which memberships shall be the
promotion of Employer’s business interests. Reimbursements shall be made on or
before the last day of Employee’s taxable year following the taxable year in
which the expense was incurred;

 

(iv)       The use of an Employer-owned mobile telephone and the payment or
reimbursement of all Employer related business charges incurred in connection
with the use of such telephone; and

 

(v)       The use of an Employer-owned or Employer-leased automobile, the
selection and replacement of which shall be subject to the approval of the
President and Chief Executive Officer of Employer.

 



5

 

 

(d)       Supplemental Retirement Benefits. The terms and conditions for the
payment of supplemental retirement benefits are set forth in a separate written
agreement between the parties.

 

5.       Restricted Stock and Stock Options. Employer shall cause the
Compensation Committee of the Board of Directors of Employer to review whether
Employee should be granted shares of restricted stock and/or options to purchase
shares of common stock of CBSI. Such review may be conducted pursuant to the
terms of the Community Bank System, Inc. 2014 Long-Term Incentive Plan, a
successor plan, or independently, as the Compensation Committee shall determine.
Reviews shall be conducted no less frequently than annually.

 

6.       Change of Control.

 

(a)       If Employee's employment with Employer shall cease for any reason,
including Employee's voluntary termination for “good reason” (as defined in
paragraph 6(d) below), but not including Employee's termination for “cause” (as
described in paragraph 3(d)) or Employee’s voluntary termination without “good
reason”, upon or within two years following a "Change of Control" that occurs
during the Period of Employment, then:

 

(i)       Employer shall pay to Employee the greater of (A) 300 percent of the
sum of the annual Base Salary in effect at the time of Employee’s termination
and the aggregate sum of all payments made to Employee during the 12 months
preceding Employee’s termination pursuant to the Management Incentive Plan (or
equivalent successor plan), or (B) amounts of Base Salary and expected payments
under the Management Incentive Plan (or equivalent successor plan) that
otherwise would have been payable through the balance of the unexpired term of
this Agreement. Unless Employee is a “specified employee” (as determined in
accordance with Internal Revenue Code Section 409A), the amount determined
pursuant to this paragraph 6(a)(i) shall be payable in equal biweekly
installments over the 12-month period that begins on the first day of the month
following Employee’s termination. If Employee is a “specified employee” (as
determined in accordance with Internal Revenue Code Section 409A), then
installment payments during the first six months of the 12-month installment
period shall be limited to the extent required by Internal Revenue Code Section
409A, any unpaid installment amounts shall be paid immediately after such
six-month period and installment payments due during the remaining six months
shall be paid as scheduled.

 

(ii)       Employer shall provide Employee with the cash equivalents of the
benefits described in paragraph 4(a) for a period of 36 months following
Employee's termination. Unless Employee is a “specified employee” (as determined
in accordance with Internal Revenue Code Section 409A), the cash equivalents
payable pursuant to this subparagraph (ii) shall be payable in equal monthly
installments over the 36-month period that begins on the first day of the month
following Employee’s separation from service. If Employee is a “specified
employee” (as determined in accordance with Internal Revenue Code Section 409A),
then installment payments during the first six months of the 36-month
installment period shall be limited to the extent required by Internal Revenue
Code Section 409A, any unpaid installment amounts shall be paid immediately
after such six-month period and installment payments due during the remaining 30
months shall be paid as scheduled.

 



6

 

 

(iii)       Employer shall treat as immediately exercisable all unexpired stock
options issued by Employer and held by Employee that are not otherwise
exercisable or that have not been exercised so as to permit Employee to purchase
the balance of CBSI stock not yet purchased pursuant to said options until the
end of the full exercise period provided in the original grant of the option
right, determined without regard to Employee’s termination of employment.

 

(iv)       Employer shall waive all restrictions on any shares of CBSI stock
granted to Employee and permit Employee to dispose of such stock.

 

(b)       Notwithstanding any provision of this Agreement to the contrary, in
the event that any payment or benefit received or to be received by Employee in
connection with a Change of Control (whether pursuant to the terms of this
Agreement or any other plan, arrangement or agreement) (all such payments and
benefits being hereinafter called “Total Benefits”) would be subject (in whole
or part) to the excise tax imposed pursuant to Internal Revenue Code Section
4999, then the cash severance payments provided in this Agreement shall first be
reduced, and the other payments and benefits hereunder shall thereafter be
reduced, to the extent necessary so that no portion of the Total Benefits will
be subject to such excise tax, but only if (i) is greater than or equal to (ii),
where (i) equals the reduced amount of such Total Benefits minus the aggregate
amount of federal, state and local income taxes on such reduced Total Benefits,
and (ii) equals the unreduced amount of such Total Benefits minus the sum of (A)
the aggregate amount of federal, state and local income taxes on such Total
Benefits, and (B) the amount of excise tax to which Employee would be subject in
respect of such unreduced Total Benefits.

 

(c)       For purposes of this paragraph 6, a "Change of Control" shall be
deemed to have occurred if:

 

(i)       any "person," including a "group" as determined in accordance with the
Section 13(d)(3) of the Securities Exchange Act of 1934 ("Exchange Act"), is or
becomes the beneficial owner, directly or indirectly, of securities of Employer
representing 30% or more of the combined voting power of Employer's then
outstanding securities;

 

(ii)       as a result of, or in connection with, any tender offer or exchange
offer, merger or other business combination (a "Transaction"), the persons who
were directors of Employer before the Transaction shall cease to constitute a
majority of the Board of Directors of Employer or any successor to Employer;

 

(iii)       Employer is merged or consolidated with another corporation and as a
result of the merger or consolidation less than 70% of the outstanding voting
securities of the surviving or resulting corporation shall then be owned in the
aggregate by the former stockholders of Employer, other than (A) affiliates
within the meaning of the Exchange Act, or (B) any party to the merger or
consolidation;

 



7

 

 

(iv)       a tender offer or exchange offer is made and consummated for the
ownership of securities of Employer representing 30% or more of the combined
voting power of Employer's then outstanding voting securities; or

 

(v)       Employer transfers substantially all of its assets to another
corporation, which is not controlled by Employer.

 

(d)       For purposes of this paragraph 6, “good reason” shall mean action
taken by Employer that results in:

 

(i)       An involuntary and material adverse change in Employee’s authority,
duties, responsibilities, or base compensation;

 

(ii)       An involuntary and material relocation of the office from which
Employee is expected to perform his duties; or

 

(iii)       A material breach of this Agreement or any other agreement between
the parties under which Employee provides services.

 

In all cases, Employee must provide notice to Employer of the existence of a
condition described in (i), (ii) or (iii) above within thirty (30) days of the
initial existence of the condition, upon the notice of which Employer shall have
thirty (30) days thereafter (the “remedy period”) in which to remedy the
condition (and not be required to pay or provide the severance benefit described
in this Section 6). If the good reason condition is not remedied within the
30-day remedy period, Employee shall receive the severance benefit described in
this Section 6 only if Employee terminates employment within ten business days
following the expiration of the 30-day remedy period.

 

7.       Withholding. Employer shall deduct and withhold from compensation and
benefits provided under this Agreement all required income and employment taxes
and any other similar sums required by law to be withheld.

 

8.       Covenants.

 

(a)       Confidentiality. Employee shall not, without the prior written consent
of Employer, disclose or use in any way, either during his employment by
Employer or thereafter, except as required in the course of his employment by
Employer, any confidential business or technical information or trade secret
acquired in the course of Employee's employment by Employer. Employee
acknowledges and agrees that it would be difficult to fully compensate Employer
for damages resulting from the breach or threatened breach of the foregoing
provision and, accordingly, that Employer shall be entitled to temporary
preliminary injunctions and permanent injunctions to enforce such provision.
This provision with respect to injunctive relief shall not, however, diminish
Employer's right to claim and recover damages. Employee covenants to use his
best efforts to prevent the publication or disclosure of any trade secret or any
confidential information that is not in the public domain concerning the
business or finances of Employer or Employer's affiliates, or any of its or
their dealings, transactions or affairs which may come to Employee's knowledge
in the pursuance of his duties or employment.

 



8

 

 

(b)       No Competition. Employee's employment is subject to the condition that
during the term of his employment hereunder and for the period specified in
paragraph 8(c) below, Employee shall not, directly or indirectly, own, manage,
operate, control or participate in the ownership, management, operation or
control of, or be connected as an officer, employee, partner, director,
individual proprietor, lender, consultant or otherwise with, or have any
financial interest in, or aid or assist anyone else in the conduct of, any
entity or business (a “Competitive Operation”) which competes in the banking
industry or with any other business conducted by Employer or by any group,
affiliate, division or subsidiary of Employer, in the same counties of New York,
Pennsylvania or any other state in which the Employer or any such group,
affiliate, division or subsidiary conducts business. Employee shall keep
Employer fully advised as to any activity, interest, or investment Employee may
have in any way related to the banking industry. It is understood and agreed
that, for the purposes of the foregoing provisions of this paragraph, (i) no
business shall be deemed to be a business conducted by Employer or any group,
division, affiliate or subsidiary of Employer unless 5% or more of Employer's
consolidated gross sales or operating revenues is derived from, or 5% or more of
Employer's consolidated assets are devoted to, such business; (ii) no business
conducted by any entity by which Employee is employed or in which he is
interested or with which he is connected or associated shall be deemed
competitive with any business conducted by Employer or any group, division,
affiliate or subsidiary of Employer unless it is one from which 2% or more of
its consolidated gross sales or operating revenues is derived, or to which 2% or
more of its consolidated assets are devoted; and (iii) no business which is
conducted by Employer on the date of Employee’s termination and which
subsequently is sold by Employer shall, after such sale, be deemed to be a
Competitive Operation within the meaning of this paragraph. Ownership of not
more than 5% of the voting stock of any publicly held corporation shall not
constitute a violation of this paragraph.

 

(c)       Non-Competition Period. The "non-competition period" shall begin on
January 1, 2020 and shall end twelve (12) months after Employee’s termination of
employment; provided, however, that the “non-competition period” shall end on
the date Employee’s employment ends in the event of Employee’s termination for
“good reason” (as defined in paragraph 6(d)), or Employee’s termination without
“cause” (as defined in paragraph 3(d)).

 

(d)       Non-Solicitation. While Employee is employed by Employer, and for a
period of two years after Employee's employment with Employer ends for any
reason, Employee shall not directly or indirectly solicit (other than on behalf
of Employer) business or contracts for any products or services of the type
provided, developed or under development by Employer during Employee’s
employment by Employer, from or with (x) any person or entity which was a
customer of Employer for such products or services as of, or within 12 months
prior to, the date of Employee’s termination of employment with Employer, or (y)
any prospective customer which Employer was soliciting as of, or within 12
months prior to, Employee’s termination. Additionally, while Employee is
employed by Employer, and for two years after Employee’s employment with the
Employer ends for any reason, Employee will not directly or indirectly contract
with any such customer or prospective customer for any product or service of the
type provided, developed or which was under development by Employer during
Employee’s employment with Employer. Employee will not at any time knowingly
interfere or attempt to interfere with any transaction, agreement or business
relationship in which Employer was involved or was contemplating during
Employee’s employment with Employer, including but not limited to relationships
with customers, prospective customers, agents, contractors, vendors, service
providers, and suppliers.

 



9

 

 

(e)       Non-Recruitment. While Employee is employed by Employer, and for a
period of two years after Employee’s employment with Employer ends for any
reason, Employee shall not, directly or indirectly, solicit, recruit, or hire,
or in any manner assist in the hiring, solicitation or recruitment of any of
individual who is or was an employee of Employer, or who otherwise provided
services to Employer, within 12 months prior to the termination of Employee’s
employment with Employer.

 

(f)       Termination of Payments. Upon the breach by Employee of any covenant
under this paragraph 8, Employer shall cease all payments to Employee and may
offset and/or recover from Employee immediately any and all amounts payable to
Employee under this Agreement against any damages to which Employer is legally
entitled in addition to any and all other remedies available to Employer under
the law or in equity.

 

9.       Notices. Any notice which may be given hereunder shall be sufficient if
in writing and mailed by overnight mail, or by certified mail, return receipt
requested, to Employee at his residence and to Employer at 5790 Widewaters
Parkway, Dewitt, New York 13214, or at such other addresses as either Employee
or Employer may, by similar notice, designate.

 

10.       Rules, Regulations and Policies. Employee shall abide by and comply in
all material respects with all of the rules, regulations, and policies of
Employer that may be in effect and amended from time to time, including without
limitation (i) Employer's policy of strict adherence to, and compliance with,
any and all requirements of the banking, securities, and antitrust laws and
regulations, (ii) Employer’s human resources, personnel and benefits policies,
and (iii) to the extent applicable, Employer’s Executive Equity Ownership
Guidelines and claw-back policy.

 

11.       No Prior Restrictions. Employee affirms and represents that Employee
is under no obligations to any former employer or other third party which is in
any way inconsistent with, or which imposes any restriction upon, the employment
of Employee by Employer, or Employee's undertakings under this Agreement.

 

12.       Return of Employer's Property. After Employee has received notice of
termination or at the end of the term hereof, whichever first occurs, Employee
shall promptly return to Employer all documents and other property in his
possession belonging to Employer.

 

13.       Construction and Severability. The invalidity of any one or more
provisions of this Agreement or any part thereof, all of which are inserted
conditionally upon their being valid in law, shall not affect the validity of
any other provisions to this Agreement; and in the event that one or more
provisions contained herein shall be invalid, as determined by a court of
competent jurisdiction, the court shall have authority to modify such provision
in a manner that most closely reflects the intent of the parties and is valid.

 



10

 

 

14.       Internal Revenue Code Section 409A. This Agreement shall be
interpreted and applied in all circumstances in a manner that is consistent with
the intent of the parties that amounts earned and payable pursuant to this
Agreement shall not be subject to the premature income recognition or adverse
tax provisions of Internal Revenue Code Section 409A. Accordingly, by way of
example and not limitation,

 

(a)       distributions of benefits payable following Employee’s termination of
employment shall commence as of the date required by this Agreement or, if
later, the earliest date permitted by Internal Revenue Code Section 409A,
(generally six months after termination, if Employee is a “specified employee”
within the meaning of Internal Revenue Code Section 409A);

 

(b)       the phrase “termination of employment” (and similar terms and phrases)
shall be construed to mean “separation from service” within the meaning of
Internal Revenue Code Section 409A;

 

(c)       the right to receive installment payments pursuant to this Agreement
shall be treated as a right to receive a series of separate and distinct
payments; and

 

(d)       to the extent that any reimbursement or in-kind benefits are subject
to the requirements of Internal Revenue Code Section 409A, (x) the amount
eligible for reimbursement or in-kind benefit in one calendar year will not
affect the amount eligible for reimbursement or in-kind benefit in any other
calendar year (except that a plan providing medical or health benefits may
impose a generally applicable limit on the amount that may be reimbursed or
paid), (y) the right to reimbursement or an in-kind benefit is not subject to
liquidation or exchange for another benefit, and (z) subject to any shorter time
periods provided in this Agreement, any such reimbursement of an expense or
in-kind benefit must be made on or before the last day of the calendar year
following the calendar year in which the expense was incurred.

 

15.       Governing Law. This Agreement was executed and delivered in New York
and shall be construed and governed in accordance with the laws of the State of
New York.

 

16.       Assignability and Successors. This Agreement may not be assigned by
Employee or Employer, except that this Agreement shall be binding upon and shall
inure to the benefit of the successor of Employer through merger or corporate
reorganization. Any attempted assignment in violation of this paragraph 16 shall
be null and void and of no effect.

 



11

 

 

17.       Miscellaneous.

 

(a)       This Agreement constitutes the entire understanding and agreement
between the parties with respect to the subject matter hereof and shall
supersede all prior understandings and agreements, including the Employment
Agreement between the parties that expires on December 31, 2019.

 

(b)       This Agreement cannot be amended, modified, or supplemented in any
respect, except by a subsequent written agreement entered into by the parties
hereto.

 

(c)       The services to be performed by Employee are special and unique; it is
agreed that any breach of this Agreement by Employee shall entitle Employer (or
any successor or assigns of Employer), in addition to any other legal remedies
available to it, to apply to any court of competent jurisdiction to enjoin such
breach.

 

(d)       The provisions of paragraphs 3(e), 6 and 8 hereof shall survive the
termination of this Agreement.

 

18.       Counterparts. This Agreement may be executed in counterparts (each of
which need not be executed by each of the parties), which together shall
constitute one and the same instrument.

 

19.       Jurisdiction, Venue and Fees. The jurisdiction of any proceeding
between the parties arising out of, or with respect to, this Agreement shall be
in a court of competent jurisdiction in New York State, and venue shall be in
Onondaga County. Each party shall be subject to the personal jurisdiction of the
courts of New York State. If Employee is the prevailing party in a proceeding to
collect payments due pursuant to this Agreement, Employer shall reimburse
Employee for reasonable attorneys' fees incurred by Employee in connection with
such proceeding. Reimbursement shall be made on or before the last day of
Employee’s taxable year following the taxable year in which the expense was
incurred. The foregoing right to reimbursement shall expire on the fifth
anniversary of Employee’s separation from employment with Employer.

 

[Signature page follows.]

 



12

 

 

The foregoing is established by the following signatures of the parties.

 

COMMUNITY BANK SYSTEM, INC.

 

  By: /s/ Mark E. Tryniski     Mark E. Tryniski     President and Chief
Executive Officer

 

COMMUNITY BANK, N.A.

 

  By: /s/ Bernadette R. Barber     Bernadette R. Barber     Senior Vice
President and Chief HR Officer

 

  /s/ George J. Getman   George J. Getman

 



13

 